In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-12-00032-CR
        ______________________________



          EX PARTE: JACK H. MEYER




   On Appeal from the 276th Judicial District Court
               Marion County, Texas
              Trial Court No. F14162




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION

       Jack H. Meyer, appellant, has filed a motion to dismiss his appeal, which has been provided

to us through a supplemental record by the District Clerk of Marion County. The motion is signed

by Meyer and by his counsel in compliance with Rule 42.2(a) of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2, we grant the motion. See

TEX. R. APP. P. 42.2.

       Accordingly, we dismiss the appeal.



                                             Bailey C. Moseley
                                             Justice

Date Submitted:         May 2, 2012
Date Decided:           May 3, 2012

Do Not Publish




                                                2